COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Gianna Marie Bednarski v. The State of Texas

Appellate case number:    01-21-00409-CR

Trial court case number: 87168-CR

Trial court:              412th Judicial District Court of Brazoria County

     It is ordered that the motion for rehearing filed by appellant Gianna Marie Bednarski is
DENIED.

Judge’s signature: /s Sarah Beth Landau
                   Acting for the Court

Panel consists of Justices Landau, Guerra, and Farris.

Date: September 29, 2022